DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US Patent Number 6,526,950).
Regarding claim 1, Ito discloses a system for handling fuel vapor in a fuel tank of a vehicle, wherein the system comprises: 
a fuel tank (101), 
a fuel vapor cooling arrangement (including at least cooling module 109) connected to the fuel tank (as shown in Figure 22), arranged to receive fuel vapor evaporated from fuel in the fuel tank (Col. 23, lines 51-54), in which the evaporated fuel is condensed into liquid fuel (Col. 22, lines 16-29), wherein
the fuel vapor cooling arrangement is arranged outside of the fuel tank (as shown in Figure 22), and
a valve (107A) is arranged between the fuel tank and the fuel vapor cooling arrangement to control the opening and closing of a fuel vapor cooling arrangement connection between the fuel tank 
condensing the evaporated fuel by cooling the fuel vapor and by pressurizing either a cooling medium in the fuel vapor cooling arrangement or by pressurizing the fuel vapor (Col. 23, lines 15-18) (Col. 30, lines 9-14). 
Regarding claim 6, Ito further discloses wherein the fuel vapor cooling arrangement is arranged to be connected to at least one of the vehicle’s other cooling arrangements (Col. 20, lines 52-56). 
Regarding claim 7, Ito further discloses a vehicle comprising a system according to claim 1 (Col. 5, lines 32-50). 
Regarding claim 8, Ito further discloses wherein the fuel vapor cooling arrangement of the system is arranged as a cooling arrangement independent from the vehicle’s other cooling arrangements (Col. 20, lines 52-56). 
Regarding claim 9, Ito further discloses wherein the fuel vapor cooling arrangement of the system is connected to the vehicle’s air conditioning cooling arrangement and/or to the vehicle’s battery cooling arrangement (Col. 20, lines 52-56). 
Regarding claim 10, Ito discloses a method for handling fuel vapor in a fuel tank of a vehicle, wherein a fuel vapor cooling arrangement (including at least cooling module 109) is connected to the fuel tank (101) and arranged outside of the fuel tank (as shown in Figure 22), wherein the method comprises: 
receiving the fuel vapor in the fuel vapor cooling arrangement evaporated from fuel in the fuel tank (Col. 23, lines 51-54),
condensing the fuel vapor to liquid fuel in the fuel vapor cooling arrangement (Col. 22, lines 16-29), 

condensing the evaporated fuel by cooling the fuel vapor and by pressurizing either a cooling medium in the fuel vapor cooling arrangement or by pressurizing the fuel vapor (Col. 30, lines 9-14). 
Regarding claim 14, Ito further discloses wherein the fuel vapor cooling arrangement is connected to the vehicle’s air conditioning cooling arrangement and/or to the vehicle’s battery cooling arrangement, wherein the method further comprises heat exchange of the fuel vapor with a cooling fluid of the vehicle’s air conditioning cooling arrangement and/or the vehicle’s battery cooling arrangement (Col. 20, lines 52-56). 
Claim(s) 1-4 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (CN 109458276 A).
Regarding claim 1, He discloses a system for handling fuel vapor in a fuel tank of a vehicle, wherein the system comprises: 
a fuel tank (24), 
a fuel vapor cooling arrangement (including 16) connected to the fuel tank, arranged to receive fuel vapor evaporated from fuel in the fuel tank, in which the evaporated fuel is condensed into liquid fuel [0039], wherein
the fuel vapor cooling arrangement is arranged outside of the fuel tank (as shown in Figures 1-3), and
a valve (20 or 23) is arranged between the fuel tank and the fuel vapor cooling arrangement to control the opening and closing of a fuel vapor cooling arrangement connection between the fuel tank and the fuel vapor cooling arrangement, wherein the system is configured for performing: 

Regarding claim 2, He further discloses wherein the system comprises a valve arrangement (20) connected to an outlet of the fuel vapor cooling arrangement and to the fuel tank, arranged to return the liquid fuel back to the fuel tank. 
Regarding claim 3, He further discloses wherein the valve arrangement is arranged to be connected to an internal combustion engine (17) of the vehicle [0001], wherein the valve arrangement may be arranged to selectively return the liquid fuel back to the fuel tank or purge the liquid fuel to the internal combustion engine [0039] [0043]. 
Regarding claim 4, He further discloses wherein the valve arrangement comprises a three-way valve or a separate return valve and purge valve [0039] [0043]. 
Regarding claim 10, He method for handling fuel vapor in a fuel tank (24) of a vehicle, wherein a fuel vapor cooling arrangement (including 16) is connected to the fuel tank and arranged outside of the fuel tank (as shown in Figures 1-3), wherein the method comprises: 
receiving fuel vapor in the fuel vapor cooling arrangement evaporated from fuel in the fuel tank [0039], 
condensing the fuel vapor to liquid fuel in the fuel vapor cooling arrangement [0039] [0044], 
controlling the opening and closing of a fuel vapor cooling arrangement connection between the fuel tank and the fuel vapor cooling arrangement by means of a valve (20 or 23) arranged between the fuel tank and the fuel vapor cooling arrangement, and
condensing the evaporated fuel by cooling the fuel vapor and by pressurizing either a cooling medium in the fuel vapor cooling arrangement or by pressurizing the fuel vapor [0039] [0044]. 

selectively returning the liquid fuel back to the fuel tank by means of the valve arrangement [0041, 0043-0044]. 
Regarding claim 12, He further discloses wherein the valve arrangement is connected to an internal combustion engine of the vehicle (as shown in Figures 1-3), wherein the method further comprises: 
returning the liquid fuel back to the fuel tank or purging the liquid to the internal combustion engine by means of selectively operating the valve arrangement [0041, 0043-0044]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 109458276 A) in view of Hruschka (DE 100 01 434 B4).
Regarding claim 5, He discloses the system according to claim 1 above but does not disclose an evaporative emission canister arranged between the outlet of the fuel vapor cooling arrangement and the fuel tank. 

Hruschka teaches that fuel vapors in the fuel tank can escape causing environmental pollution [0004]. By supplying these fuel vapors to the intake manifold of the vehicle engine, fuel consumption can be reduced [0004]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the evaporative emission canister disclosed by Hruschka at the outlet of the fuel vapor cooling arrangement disclosed by He to prevent fuel vapors from being routed back to the fuel tank and instead route the fuel vapors to the engine. As taught by Hruschka these connections between the fuel tank and the canister prevent environmental pollution and reduce the fuel consumption of the engine. 
Regarding claim 13, He discloses the method of claim 10 as discussed above but does not disclose the method further comprising capturing any fuel vapor not condensed in the fuel vapor cooling arrangement in an evaporative emission canister arranged between the outlet of the fuel vapor cooling arrangement and the fuel tank. 
Hruschka discloses a system for handling fuel vapor in a fuel tank of a vehicle, wherein the system further comprises an evaporative emission canister arranged between the outlet of the fuel vapor cooling arrangement and the fuel tank [0020]. 
Hruschka teaches that fuel vapors in the fuel tank can escape causing environmental pollution [0004]. By supplying these fuel vapors to the intake manifold of the vehicle engine, fuel consumption can be reduced [0004]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the evaporative emission canister disclosed by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747